Opinion by
Judge Lindsay :
The lien created by the execution by the sheriff of the bond prescribed by Sec. 3, Article 9, Chapter 83 of the Revised Statutes, applies only to the revenue and public dues, for which the sheriff is bound directly to the commonwealth. The entire chapter is devoted to the revenues and public dues to be annually collected for the payment of the expenses and debts of the state.
The county levy or revenues is secured by the bond executed pursuant to Sec. 3, Article 2, Chapter 26, of Revised Statutes. The statute does not give to the county a lien upon the real estate of the sheriff. The right of the county to sue on the bond is provided for *193by Sec. 6 of said article and chapter. Like remedies are given to the various county courts to compel the sheriffs to settle their accounts and pay over money in their hands belonging to the counties as are given to county creditors. To these creditors the sheriff and his sureties, their heirs, devisees and personal representatives, are jointly and severally liable. Against them such creditors may have judgments in personam, but the statute gives them; no lien upon any part of the estate of the sheriff.

Bush, Kyle & Poston, for appellants.


J. B. & P. B. Thompson, James,- for appellees. ■

The rights of the county courts are like those of the county creditors and not greater or more comprehensive.
The language of the statute providing for the lien in favor of the commonwealth does not authorize the conclusion that it was intended that counties should also have a similar lien.
The quietus of the auditor which relates only to the revenues and public dues of the state, extinguishes the lien, and leaves the sheriff’s realty as free from encumbrance as though no bond had ever been given. The demurrer to appellants’ petition was properly sustained.
Judgment affirmed.